REYNOLDS, Justice
(concurring).
I concur in the affirmance of the trial court’s summary judgment, but on a basis different from the one upon which the majority opinion is predicated. I would affirm the summary judgment for the reason that the letter agreement relied upon by plaintiff is too indefinite and uncertain to authorize the specific performance plaintiff seeks.
*938As a prelude to specificity why the letter agreement will not support specific performance, certain procedural complaints must be resolved. After the pleadings were, cast by which plaintiff sought specific performance under the letter agreement and defendants denied, for various asserted reasons, that plaintiff had pleaded a cause of action, defendants filed an unverified motion for summary judgment unaccompanied by summary judgment evidence. Plaintiff filed a controverting affidavit executed by its executive vice president during the times material. The affidavit set forth the negotiations leading to the letter agreement and the actions taken as a result thereof, but other than stating the agreement was to sell all of the section if necessary to pay the indebtednesses, the affidavit does not vary, but confirms, the agreement as expressed in the letter. The trial court, finding there was no genuine issue as to any material fact, granted defendants’ motion and entered summary judgment for defendants.
Plaintiff reached this court on the one point of error that the trial court materially erred in granting the motion for summary judgment, asserting and arguing thereunder several reasons why defendants were not entitled to the judgment rendered, and defendants objected that the point is too general to be considered. The point of error, serving as an umbrella under which may be raised all grounds upon which it is contended that the summary judgment should have been denied, has been approved by our Supreme Court. Malooly Brothers, Inc. v. Napier, 461 S.W.2d 119 (Tex.Sup.1970). Under its point of error plaintiff generally complains in several particulars that defendants did not discharge their burden of proof to demonstrate that there are no material issues of fact, particularly since the unsworn motion for summary judgment, unaccompanied by summary judgment proof, of necessity was based on the unsworn pleadings, and the pleadings, sworn or unsworn, are not summary judgment evidence. Without listing the cases plaintiff relies upon, suffice it to state that those cases reiterate the rules that the mov-ant has the burden to show by summary judgment evidence the absence of genuine issues of material fact, and that pleadings, even sworn to, may not be considered summary judgment proof in favor of the mov-ant for summary judgment; however, summary judgment procedure is proper, and summary judgment may be rendered thereunder, for defendant when the plaintiff’s petition fails to state a legal claim or cause of action, because the summary judgment does not rest on proof supplied by pleadings, but on deficiencies in the opposing pleading. See Hidalgo v. Surety Savings and Loan Association, 462 S.W.2d 540, note 1 at p. 543 (Tex.Sup.1971); University of Texas: McDonald, Summary Judgments, 30 Tex.L.Rev. 285 (1952) at page 297; University of Texas: Suggs v. Stumberg, Summary Judgment Procedure, 22 Tex.L. Rev. 433 (1944) at page 438.
Thus, in this instance, plaintiff’s petition must be perused to determine if it states a legal claim or a cause of action and, in testing the propriety of the summary judgment in favor of defendants, every allegation in plaintiff’s petition must be taken as true to determine if it states a cause of action. General Plywood Corporation v. Collins, 414 S.W.2d 224 (Tex.Civ.App.—Amarillo 1967, no writ); Labbe v. Carr, 369 S.W.2d 952 (Tex.Civ.App.—San Antonio 1963, writ ref’d n. r. e.). Plaintiff’s pleadings sets forth the letter agreement copied in the court’s majority opinion and alleges that it is entitled to specific performance of the agreement. Taking plaintiff’s allegations as true, the agreement is fatally deficient to support the plea of specific performance in that there is absent the essential elements of the amount of the selling price and the terms thereof for and under which the defendants would be bound to sell the land. While the agreement does propose to offer for sale the land referred to, provided the south one-half and the northeast one-quarter of the section was not- sold for at least enough to discharge the liens then existing against the land and to pay the cattle indebtedness, the agree*939ment does not specify a price for which the land must be sold. Plaintiff pleaded that there was no “minimum bid understanding” as between plaintiff and defendants other than the property must bring enough to pay plaintiff in full. This allegation does not establish the missing essential element of the sale price, but, on the contrary, is an admission that no sale price was agreed upon. The fact that the land was advertised for sale for cash, with defendants having the right to refuse all bids, supports the conclusion that no agreement was reached as to the sale price. Plaintiff makes no complaint of a failure to allow it an opportunity to prove any other details of the agreement; it is plaintiff’s position that it was entitled to recover specific performance of the agreement as pleaded.
For a court to be authorized to decree specific performance of an agreement, the agreement must contain the essential terms of the contract, expressed with such certainty and clarity that the duty of each party to perform and the conditions under which performance is due can be ascertained and decreed. The court cannot and may not by mere guess, surmise or conjecture supply the essential missing elements of an agreement so as to compel specific performance, because it might erroneously decree something that the parties never intended. See Bryant v. Clark, 163 Tex. 596, 358 S.W.2d 614 (1962); Botello v. Misener-Collins Company, 469 S.W.2d 793 (Tex.Sup.1971).
Were the court to attempt to decree specific performance in this instance, the court would be required to set a selling price and determine the terms of the consideration, whether cash or part cash sufficient to discharge plaintiff’s claim and part deferred, and, if deferred, the rate of interest on the deferred portion, together with the manner of payment of the deferred principal and interest. None of these vital matters are embraced within the agreement and, under the law of this state, these essential features may not be supplied by the court so as to decree specific performance. Without an agreement as to the selling price and the terms, if any, there is no agreement enforceable by decreeing specific performance; consequently, plaintiff’s petition is deficient in that it fails to state a legal claim or cause of action against defendants, and summary judgment for defendants was proper.
For the reasons stated, I concur in the affirmance of the trial court’s summary judgment.